 


 HR 2431 ENR: National Integrated Drought Information System Reauthorization Act of 2014
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IB 
One Hundred Thirteenth Congress of the United States of AmericaAt the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 2431 
 
AN ACT 
To reauthorize the National Integrated Drought Information System. 
 
 
1.Short titleThis Act may be cited as the National Integrated Drought Information System Reauthorization Act of 2014. 
2.NIDIS program amendmentsSection 3 of the National Integrated Drought Information System Act of 2006 (15 U.S.C. 313d) is amended— 
(1)in subsection (a), by inserting before the period at the end the following: to better inform and provide for more timely decisionmaking to reduce drought related impacts and costs; 
(2)by striking subsection (b) and inserting the following: 
 
(b)System functionsThe National Integrated Drought Information System shall— 
(1)provide an effective drought early warning system that— 
(A)collects and integrates information on the key indicators of drought and drought impacts in order to make usable, reliable, and timely forecasts of drought, including assessments of the severity of drought conditions and impacts; and 
(B)provides such information, forecasts, and assessments on both national and regional levels; 
(2)communicate drought forecasts, drought conditions, and drought impacts on an ongoing basis to public and private entities engaged in drought planning and preparedness, including— 
(A)decisionmakers at the Federal, regional, State, tribal, and local levels of government; 
(B)the private sector; and 
(C)the public; 
(3)provide timely data, information, and products that reflect local, regional, and State differences in drought conditions; 
(4)coordinate, and integrate as practicable, Federal research and monitoring in support of a drought early warning system; 
(5)build upon existing forecasting and assessment programs and partnerships, including through the designation of one or more cooperative institutes to assist with National Integrated Drought Information System functions; and 
(6)continue ongoing research and monitoring activities related to drought, including research activities relating to length, severity, and impacts of drought and the role of extreme weather events and climate variability in drought.; and 
(3)by adding at the end the following: 
 
(e)Report 
(1)In generalNot later than 18 months after the date of enactment of the National Integrated Drought Information System Reauthorization Act of 2014, the Under Secretary shall transmit to the Committee on Science, Space, and Technology of the House of Representatives and the Committee on Commerce, Science, and Transportation of the Senate a report that contains— 
(A)an analysis of the implementation of the National Integrated Drought Information System program, including how the information, forecasts, and assessments are utilized in drought policy planning and response activities; 
(B)specific plans for continued development of such program, including future milestones; and 
(C)an identification of research, monitoring, and forecasting needs to enhance the predictive capability of drought early warnings that include— 
(i)the length and severity of droughts; 
(ii)the contribution of weather events to reducing the severity or ending drought conditions; and 
(iii)regionally specific drought impacts. 
(2)ConsultationIn developing the report under paragraph (1), the Under Secretary shall consult with relevant Federal, regional, State, tribal, and local government agencies, research institutions, and the private sector.. 
3.Authorization of appropriationsSection 4 of such Act (15 U.S.C. 313d note) is amended to read as follows: 
 
4.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act $13,500,000 for each of fiscal years 2014 through 2018.. 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
